Citation Nr: 0029595	
Decision Date: 11/09/00    Archive Date: 11/16/00	

DOCKET NO.  99-01 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the veteran at the Good 
Samaritan Hospital in Corvallis, Oregon, from May 7-22, 1998.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


 
ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from March 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Portland, Oregon.  While the veteran's claim for payment or 
reimbursement of unauthorized medical expenses covered the 
entire period of his hospitalization at the Good Samaritan 
Hospital from May 6-22, 1998, and while this claim was 
initially denied in its entirety, subsequent to the veteran's 
March 1999 hearing, the VAMC in Portland subsequently decided 
to allow payment for the costs of the veteran's first day of 
hospitalization with Good Samaritan, according him the 
benefit of the doubt that VA facilities were not reasonably 
available to him based upon the emergent nature of that 
admission.  However, payment for the remainder of the 
veteran's private hospitalization (May 7-22, 1998) was denied 
on the basis that veteran's admission did not remain emergent 
and because VA facilities were considered reasonably 
available following the veteran's initial day of admission at 
Good Samaritan Hospital.  

In March 1999, the veteran testified at a hearing at a VAMC.  
He subsequently requested and was scheduled for a Travel 
Board hearing at the RO in February 2000 but he failed to 
report for that hearing and he did not request another such 
hearing.  Additionally, the veteran in this case was long 
represented by AMVETS.  However, a VA Form 21-22, appointment 
of representative form was submitted in February 1999 in 
favor of the Oregon Department of Veterans Affairs.  The 
veteran was subsequently assisted during his March 1999 
personal hearing by a representative of AMVETS, although the 
Oregon Department of Veterans Affairs appears to be the 
veteran's formally appointed representative with VA.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  At the time of the veteran's May 1998 psychiatric 
admission to the Good Samaritan Hospital in Corvallis, 
Oregon, he was service connected for, among other 
disabilities, chronic paranoid schizophrenia.

3.  While the veteran's admission to the Good Samaritan 
Hospital on May 6, 1998, may have been emergent in nature and 
while the next closest VA facility in Portland, Oregon, (some 
80 miles distant) may not have been reasonably or feasibly 
available based upon the veteran's mental state, the 
veteran's initial admission was not involuntary and the 
clinical evidence on file reveals that he was rapidly 
stabilized, he was not a danger to himself or others, his 
admission did not remain emergent after the first day of 
admission, and the VAMC in Portland, Oregon, was reasonably 
and feasibly available following the veteran's initial (one 
day) emergency admission at Good Samaritan Hospital.  

4.  The fact that the veteran was eligible for VA medical 
care as a qualified veteran was made known to Good Samaritan 
Hospital personnel the day following admission and it appears 
that the veteran's subsequent inpatient treatment was 
provided based upon the erroneous belief that he was covered 
by private medical insurance.  

5.  When contact was first made between Good Samaritan 
personnel and Portland VAMC personnel on May 21, 1998, the 
veteran's transfer to the Portland VAMC was immediately 
arranged with VA providing transport from Good Samaritan to 
the Portland VAMC and transfer was subsequently accomplished 
without adverse incident on May 22, 1998.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from May 7-22, 1998, have not been 
met nor were such expenses lawfully authorized in advance.  
38 U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 1991); 38 C.F.R. 
§§ 17.52, 17.54, 17.120 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 
provide that, when VA facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographical inaccessibility or are not capable of 
furnishing the care or services required, the Secretary, as 
authorized in 38 U.S.C.A. § 1710, may contract with 
nondepartment facilities in order to furnish certain types of 
medical care.  However, contracts for such treatment must be 
authorized in advance of the provision of such treatment.

38 U.S.C.A. § 1710 and 38 C.F.R. § 17.54 provide that the 
Secretary shall furnish hospital care and medical services 
which the Secretary determines to be needed to any veteran 
for a service-connected disability.  These rules govern basic 
eligibility for VA care and treatment. 

38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 provides the rules 
governing the reimbursement of unauthorized medical expenses.  
The United States Code provides that the Secretary may 
reimburse veterans entitled to hospital care or medical 
services for the reasonable value of such care or services, 
including travel and incidental expenses, for which such 
veterans have made payment, from sources from other than VA, 
where

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; 

(2) such care or services were rendered to a veteran in 
need thereof 

(A) for an adjudicated service-connected 
disability, 

(B) for a nonservice-connected disability 
associated with and held to be aggravating a 
service-connected disability, 

(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-
connected disability, or 

(D) for any illness or injury revent 
interruption of a course of training, and 

(3) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would 
not have been reasonable, sound, wise, or practical.  

Facts:  The veteran's claims folder reveals that he has been 
service connected for paranoid schizophrenia since April 
1974.  He was initially awarded a 50 percent evaluation but 
the evaluation was reduced to 30 percent in June 1979 for 
what was referred to as schizophrenia, manic-depressive 
psychosis.  The evaluation was reduced to 10 percent from 
February 1984 for what was identified as schizophrenia, 
undifferentiated type, with schizo-affective features, 
competent.  This disability was reduced to a noncompensable 
evaluation from May 1991.  The evaluation was increased to 10 
percent effective from February 1996 for what has since been 
referred to as chronic paranoid schizophrenia.  

Except for occasional temporary total ratings based upon 
hospitalization, the veteran's 10 percent evaluation remained 
in effect at the time he was initially admitted to the Good 
Samaritan Hospital in Corvallis, Oregon, on May 6, 1998.  
Subsequent to that admission, and to the veteran's 
presentation of a claim for payment of unauthorized medical 
expenses which is the subject of this appeal, the RO granted 
an increased schedular evaluation in November 1998 to 70 
percent effective from June 1998 (also allowing a temporary 
total rating for hospitalization in excess of 21 days during 
May 1998).  Additionally, in September 2000, the RO found 
that the veteran continued to warrant the award of a 70 
percent schedular evaluation for chronic paranoid 
schizophrenia but found that the veteran was entitled to a 
total rating based upon individual unemployability due to his 
service-connected psychiatric disorder effective from January 
2000.  

The evidence on file shows that the veteran has been entitled 
to receive and has been provided VA medical care for his 
service-connected psychiatric disorder since service 
connection was initially awarded soon after service in 1974.  
It is also apparent that the veteran sought and was provided 
medical care at private facilities in conjunction with 
private medical insurance which the veteran obtained, on 
occasion, through private employment.

On May 6, 1998, the veteran was escorted to the emergency 
room of the Good Samaritan Hospital in Corvallis, Oregon, by 
a police officer.  The emergency room record indicates that 
he had been damaging his home and not caring for his 
appearance and police had visited his home several times over 
the past previous weeks.  The veteran was unclear why he was 
there, he denied any past psychiatric history, and he stated 
that his primary care physician was in "Kaiser."  The veteran 
was a poor historian and was unfocused and easily distracted.  
He was cooperative, oriented to name and place but had 
slowed, deliberate speech.  A physician at Good Samaritan 
spoke with a physician at Kaiser who okayed the veteran's 
admission to the psychiatric unit.  The assessment was 
psychosis.  

A psychiatric evaluation noted that the veteran had recently 
separated from his wife and had been exhibiting paranoid 
behavior.  It was noted that he had past psychiatric 
hospitalizations with a working diagnosis of schizophrenia 
but his behavior was found to more nearly approximate a 
bipolar disorder.  There was evidence of recent sleep 
deprivation and the veteran was started on Navane which had 
been effective in the past.  Also provided was Depakote.  It 
was recorded that the veteran was admitted on a "voluntary 
basis."  A handwritten report arrived from the veteran's 
spouse which indicated that she was scared and that he was 
nasty to neighbors and that he had been driving recklessly 
and that he had damaged their home and property.  Contrary to 
this handwritten history, the physician wrote that in the 
hospital, the veteran had been fully cooperative.  At one 
point he was discussing a desire to leave but when it was 
explained that an administrative hold would be considered, 
and any discharge would only be against medical advice, the 
veteran agreed to stay.  He had improved since that time and 
he was "thought to be capable of making a voluntary transfer 
to the VA hospital in Portland which he requested."  

During mental status examination, it was recorded that the 
veteran came willingly to the interview and his speech was 
not accelerated and there was no pressure.  However, some of 
his answers seemed to run on and become over inclusive.  
Affect was calm and there was no evidence for depression nor 
elation.  Mood was midrange.  Thought process was highly 
disorganized, insight was lacking and judgment was regarded 
as impaired.  In summary, it was noted that the veteran had 
apparent longstanding mental illness with periods of 
psychosis and other periods in which he appeared to be 
functioning reasonably well.  Recent lack of sleep might have 
been the basis for a manic phase if the underlying diagnosis 
was bipolar disorder. 

Also obtained from Good Samaritan Hospital were daily nursing 
notes.  While the veteran apparently presented with 
information that he had a medication called Theofixine, he 
had not been taking any medication for some time prior to 
admission.  Nursing notes from the day of admission state 
that the veteran was cooperative with the admission process 
and he listed the individual deputy county sheriff who 
brought him to the hospital as his emergency contact.  It is 
clearly noted early on the morning after his initial 
admission that the veteran had Kaiser insurance and VA 
benefits.  

During the second admission day, the veteran was authorized 
to leave the unit which he did without problems.  A good 
response to a low dose prescription of Navane was noted.  
Also on the second day of admission, the veteran switched to 
a private room to help decrease stimuli.  The veteran was 
noted to have better insight and less paranoia.  Nursing 
notes clearly document that although the veteran continued to 
exhibit signs and symptoms of schizophrenia or bipolar 
disorder, he generally interacted well with medical personnel 
and other patients, he participated in group and other 
exercises and therapy and, on one or more occasion, was 
allowed outside the facility upon approval of a resident 
physician.  On May 11 it was noted that the veteran agreed to 
stay on in a voluntary basis until his medication was 
stabilized.  He wanted to follow-up with his private 
physician regarding discharge plans.  On May 12, it was noted 
that he was working with the Good Samaritan discharge planner 
to go home as soon as possible.  On May 20, the veteran was 
noted as wanting to leave the hospital and when medical 
personnel suggested that it might be necessary to attempt to 
put him on a hold, the veteran stated he did not believe that 
the county would keep him there involuntarily.  He later 
decided to stay on a voluntary status.  On May 21, the day 
prior to discharge, notes indicate that a call was placed to 
admissions at the Portland VAMC psychiatric unit regarding 
possible transfer.  The Portland VAMC agreed to accept this 
transfer and also agreed to the Good Samaritan Hospital 
request that transportation be provided by VA.  The veteran 
was informed of this and was agreeable to transfer.  VA 
transport arrived at Good Samaritan early on May 22 and the 
veteran was transferred the Portland VAMC without incident.  
He was thereafter hospitalized at the VA Portland facility 
for several more days.

The veteran was provided a VA psychiatric examination in 
October 1998.  At this time, he was working as a full-time 
truck driver and it was noted that he had worked for 14 years 
full time as a mental health counselor at the Oregon State 
Hospital from 1981 through 1994.  He resigned from that 
position to enter a business venture which failed.  The 
veteran reported that he continued to have episodic 
difficulties with hearing voices and aberrant behavior.  He 
reported that he began hearing voices when he had 
particularly stressful times, and that was when he needed 
medication.  He also said that he had difficulties when he 
did not get enough rest.  The VA physician found that the 
veteran appeared to meet the criteria for chronic paranoid 
schizophrenia including severe social and industrial and 
emotional impairment and that the veteran appeared to be only 
marginally employable.  However, "in spite of his psychiatric 
condition, he appears to be competent to manage his benefits 
so long as he takes his psychotropic medication on a daily 
basis."

In March 1999, the veteran testified at a personal hearing at 
a VAMC.  It was indicated that the veteran's hospitalization 
at Good Samaritan was based on the belief that he had health 
insurance with Kaiser based upon his employment.  Kaiser 
initially authorized the veteran's private hospitalization 
with Good Samaritan but later refused coverage of the 
expenses of that hospitalization.  It was argued that the 
veteran's hospitalization at Good Samaritan was not voluntary 
but enforced with a police escort.  There was no formal 
arrest, nor was there a formal psychiatric commitment or 
hold.  It was pointed out that when the veteran expressed a 
desire to leave Good Samaritan, a formal hold was discussed.  
It was argued that the veteran lacked substantial capacity, 
through service-connected disability, to effect a transfer to 
VA facilities, at any time during his Good Samaritan 
hospitalization.    

Analysis:  Initially, the Board finds no evidence nor is 
there any argument submitted that the veteran's treatment at 
the Good Samaritan Hospital was authorized or preapproved for 
payment by VA.  Accordingly, although there are laws and 
regulations governing the eligibility for such treatment, the 
evidence does not demonstrate that the services provided the 
veteran were in any way authorized in advance by VA so those 
laws and regulations are not applicable to the present case.

While the veteran was only actually in receipt of a 10 
percent evaluation for schizophrenia at the time he was 
admitted to the Good Samaritan Hospital, subsequent rating 
action granted a schedular evaluation of 70 percent 
retroactive to June 1998.  While the RO accorded the veteran 
a temporary total rating for the month of May 1998, this 
evaluation was based upon the provisions of 38 C.F.R. § 4.29.  
It is clear that the veteran, subsequent to the Good 
Samaritan admission, was considered by the RO to manifest 
severe symptoms of his service-connected schizophrenia at the 
time of that admission.  In any event, it is without question 
that the veteran was admitted to the Good Samaritan Hospital 
and provided treatment directly as a result of his service-
connected acquired psychiatric disorder.  As such, the second 
of the three requirements for payment by VA of unauthorized 
medical expenses at 38 C.F.R. § 17.120 is met.  

While the veteran's admission to the Good Samaritan Hospital 
on May 6, 1998, was done on a voluntary basis, the Board will 
concede that at the time of admission, the severity of the 
veteran's psychiatric symptoms were such as to have 
constituted a medical emergency of such a nature that 
required the veteran to be brought to the nearest available 
medical facility which, without the assistance of friends or 
family other than a local policeman, could have made it 
extremely difficult at that time to transport the veteran 
some 80 miles to the Portland VAMC.  Accordingly, the Board 
will concede that, at the time of actual admission, VA or 
other Federal facilities were not feasibly available since 
immediate treatment was found to be necessary.

However, following the first day of admission, the Board 
cannot conclude that any remaining treatment provided by the 
Good Samaritan Hospital from May 7-22 could be characterized 
as emergent in nature such that delay would have been 
hazardous to life or health.  Additionally, the Board finds 
that during the same period VA or other facilities were 
feasibly available.  While the veteran is clearly shown to 
have been in a very confused, upset and difficult state of 
mind at the time of admission, it is noteworthy that at no 
time was he placed under arrest nor was his admission 
involuntary nor was he committed to the hospital as a result 
of court order.  At no time during this admission, including 
the first day of admission, was the veteran ever found to be 
an eminent danger to himself or others, and he was never 
restrained nor placed on a locked ward .  His admission was 
voluntary and while he was brought to Good Samaritan by a 
policeman more by way of assistance than enforcement.  In 
this regard, nursing notes record that the veteran actually 
listed this policeman as his emergency contact person upon 
admission to Good Samaritan.  While the veteran discussed 
leaving Good Samaritan on one or two occasions during his 
hospitalization there and while medical personnel apparently 
threatened the veteran with going through the procedures 
necessary to place him on an involuntary commitment, the fact 
remains that such action was never affirmatively taken and 
the veteran's entire hospitalization at Good Samaritan was on 
a voluntary basis.

The originating agency determined that the veteran was 
sufficiently in need of immediate psychiatric stabilization 
at the time of admission that such treatment was emergent in 
nature and that VA facilities were not reasonably available, 
since they were approximately 80-miles distant and the 
veteran had no apparent means of getting there.  The 
originating agency paid or reimbursed the expense of this 
initial day of unauthorized medical expenses.  

However, the medical evidence on file clearly reveals that 
personnel at Good Samaritan were made aware on the day 
following admission that the appellant was a veteran and in 
receipt of VA benefits with a past history of treatment at VA 
facilities.  It is also noteworthy that immediately from the 
time of admission, Good Samaritan personnel believed that the 
veteran was covered by private medical insurance from Kaiser 
which would cover his hospitalization expenses and that a 
Kaiser doctor authorized the veteran's admission.  Evidence 
on file also reveals that Kaiser actually commenced making 
payments for this hospitalization until it was discovered 
that the veteran's coverage lapsed shortly before that 
admission and recovery of funds previously advance to Good 
Samaritan were returned to Kaiser prior to the institution of 
this claim for payment of unauthorized VA medical expenses.  

Daily treatment records also clearly reveal that following 
stabilization upon initial admission, the veteran no longer 
manifested the psychotic behavior resulting in his initial 
admission and, with provision of appropriate medication, he 
did very well on a day-to-day basis, although continuing to 
exhibit chronic symptoms of his psychiatric disorder.  
Nonetheless, there is simply no competent clinical evidence 
which reveals that his admission from May 7-22 was or may be 
considered emergent in nature such that terminating such 
treatment or, more accurately, transfer to a VA facility 
would have been hazardous to life or health.  Because the 
psychotic episode which resulted in his initial 
hospitalization with Good Samaritan was rapidly treated and 
improved, there is simply no evidence revealing that the 
veteran would have been medically unable to have subsequently 
transferred to the VAMC in Portland the day following his 
admission to Good Samaritan.  Transfer to the Portland VAMC, 
with VA transport, was accomplished with ease and without 
incident on May 22 and there is no competent evidence that 
such transfer could not have been accomplished on May 7.  

Accordingly, commencing on May 7 and continuing through May 
22, the Board finds that VAMC facilities in Portland were 
feasibly available and transfer could and should have been 
effected for that period.  Personnel at Good Samaritan were 
certainly apprised of the veteran's status as a veteran with 
past treatment provided by VA medical facilities.  It is 
clear that Good Samaritan personnel themselves did not 
inquire about such transfer until May 21 at which time VAMC 
personnel in Portland readily agreed to the transfer and made 
provisions to have the veteran transported to the Portland 
VAMC.

While it has been argued that the veteran was psychiatrically 
impaired to the point that he was entirely unable to 
understand his options, the clinical evidence on file simply 
does not support such conclusion.  Aside from the psychotic 
episode which the veteran exhibited on the day of admission 
to Good Samaritan Hospital, no clinical evidence on file 
shows or suggests that the veteran lacked substantial 
capacity or lacked competence to have initiated a request for 
such transfer on the day following his admission to Good 
Samaritan or at any time thereafter (nor is there evidence or 
argument that Good Samaritan would have objected or acted to 
prevent such transfer).  While the VA psychiatric examination 
of October 1998 found that the veteran was severely impaired 
as a result of service-connected schizophrenia, it 
nonetheless found that he was competent to manage his 
benefits so long as he continued taking psychotropic 
medication on a daily basis.  

Accordingly, the Board finds that, commencing the second day 
of the veteran's admission to the Good Samaritan Hospital on 
May 7 through and including date of his final transfer to the 
VAMC in Portland on May 22, 1998, treatment provided during 
this period was neither emergent in nature meaning it was not 
in the nature of a medical emergency such that delay would 
have been hazardous to life or health and during that same 
period, VA facilities, principally the VAMC in Portland, 
Oregon, was feasibly available and an attempt to use them 
during that period would have been reasonable, sound, wise, 
and practical under the circumstances.  


ORDER

Reimbursement or payment for the cost of private medical 
services for the period of May 7-22, 1998, is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 13 -

- 1 -


